Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    August 16, 2016

The Court of Appeals hereby passes the following order:

A16I0262. GEOFFREY CRAIG PICKENS v. THE STATE.

      After a hearing on March 28, 2016, the trial court entered an order on June 23,

2016, in which it denied the motions to suppress filed by Geoffrey Craig Pickens.

The trial court entered a certificate of immediate review on July 12, 2016,1 and

Pickens filed this application for interlocutory appeal on July 21, 2016. We,

however, lack jurisdiction.

      Under OCGA § 5-6-34 (b), a party may request interlocutory review only if the

trial court certifies within ten days of entry of the order at issue that immediate review

should be had. If the certificate of immediate review is not entered within that ten-

day period, it is untimely, and the party seeking review must wait until the final

judgment to appeal. See OCGA § 5-6-34 (b); Turner v. Harper, 231 Ga. 175, 176

(200 SE2d 748) (1973). Here, the trial court did not enter its certificate of immediate

review within ten days of the order Pickens seeks to appeal. Accordingly, we lack


      1
        In the certificate of immediate review, the trial court’s order indicates that the
motions were denied on July 14, 2014. Based on the application materials, however,
that date appears to be incorrect.
jurisdiction to consider this application for interlocutory appeal, which is therefore

DISMISSED.



                                       Court of Appeals of the State of Georgia
                                                                            08/16/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.